In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-19-00078-CV
                              ___________________


IN RE JASON L. WHITNEY, USSC HOLDING LLC, RC&B WHOLESALE
   LLC, PREMIUM NUMISMATICS LP, AND OXFORD RARITIES LP

__________________________________________________________________

                           Original Proceeding
             279th District Court of Jefferson County, Texas
                       Trial Cause No. F-227,594
__________________________________________________________________

                          MEMORANDUM OPINION

      Relators Jason L. Whitney, USSC Holding LLC, RC&B Wholesale LLC,

Premium Numismatics LP, and Oxford Rarities LP filed a petition for writ of

mandamus challenging two orders that relate to discovery in a family law case, trial

cause number F-227,594, styled In the Matter of the Marriage of Jessica Garth

Whitney and Jason L. Whitney and in the Interest of T.E.W. and T.L.W. In their

petition, Relators seek a writ compelling the judge of the 279th District Court to

vacate his discovery order of February 28, 2018, and a related order dated February


                                         1
14, 2019. The discovery order required Relators to permit Jessica’s representatives

to inspect the books and records of several corporations and partnerships that were

not parties in cause number F-227,594. Relators also ask this Court to instruct the

trial court to withdraw its two orders and to replace them with an order denying

Jessica’s motion to enforce.

      After the Relators filed their petition, Jessica filed a motion to dismiss the

mandamus proceeding as moot. She asserts the trial court withdrew the orders that

are the subjects of Relators’ complaints. Counsel for Relators has not objected to the

request to dismiss their petition.

      We grant the motion to dismiss, lift our order dated March 13, 2019, which

stayed the proceedings in the trial court, and dismiss the Relators’ petition as moot.

      PETITION DISMISSED.

                                                     PER CURIAM

Submitted on April 10, 2019
Opinion Delivered April 11, 2019

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          2